Form B2400A - Reaffirmation Agreement                             File # 1262260              Page 1


I   Fill in this information to identify the case:
Debtorl JANINE MARIE JONES
Debtor2
(Spouse,iffilling)
United States Bankruptcy Court for the: WESTERN District of WASHINGTON (state)
Case number 19-42357-MJH-7


Form 427

Cover Sheet for Reaffirmation Agreement                                                                                                                              12/15

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement, and
file the documents within the time set under Bankruptcy Rule 4008.

      Part 1:         Explain the Repayment Terms of the Reaffirmation Agreement

1. Who is the creditor?                 Exeter Finance LLC
                                        Name ofthe creditor
2. How much is the debt?                On the date that the bankruptcy case is filed                            $12,409.11
                                       To be paid under the reaffirmation agreement                              $12,409.11
                                       subject to the tenns ofthe reaffirmed pre-petition loan documents.Pay-offas of07/19/2019

                                       $390.82 per month for 58 months (if fixed interest rate) or until paid as per the terms of the reaffirmed pre-petition loan
                                       document(on the maturity date, all outstanding amounts owed under this reaffirmation agreement shall be immediately due and
                                       payable). *Se e additional terms at end of cover sheet.
3. What Is the Annual      Before the bankruptcy case was filed                                                  28.000%
   Percentage Rate (APR)of Under the reaffirmation agreement                                                     28.000%                            [X] Fixed Rate
   Inte rest? (Se e
   Bankruptcy Code §                                                                                                                                [ ]Adjustable Rate
   524(k)(3)(E).)
4. Does collateral secure the [ ]No
   debt?                      [X] Yes.                                      Describe the collateraL 2016 HYUNDAI Elantra Sedan 4D SE 14
                                                                            VIN / ID # 5NPDH4AE2GH686938
                                                                            Current market value $11,050.00
5. Does the creditor assert [X]No
   that the debt is
                            [ ]Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.
   nondis charge able?
6. Using information from                                                                                        Income and expenses stated on the reaffirmation
                                Income and expenses reported on Schedules I and J
   Schedule I: Your Income                                                                                       agreement
   (Official Form 1061) and
   Schedule J: Your Expenses 6a. Combined monthly income
  (Official Form 106J), fill in from line 12 of Schedule I
                                                             $                    410.&9                         6e. Monthly income from all
                                                                                                                 sources after payroll                  $    41(09-419
                                                                                                                 deductions
      the amounts.
                                                                              -- $ LitAN-OD                                                                       N.00
                                       6b. Monthly expenses from
                                                                                                                 6f. Monthly expenses                 -- $ Lkto
                                       line 22c of Schedule J
                                       6c. Monthly payments on all                                               6g. Monthly payments on all
                                       reaffirmed debts not listed on
                                       Schedule J
                                                                              -- $
                                                                                          cS                     reaffirmed debts not included
                                                                                                                 in monthly expenses
                                                                                                                                                      -- $
                                                                                                                                                                Q3

                                       6d. Scheduled net monthly
                                       income
                                                                                $     Og.t.o9-                   6h. Present net monthly
                                                                                                                 income
                                                                                                                                                        $    69
                                                                                                                                                              , (DP-
                                       Subtract lines 6b and 6c from                                             Subtract lines 6f and 6g from
                                       6a.                                                                       6e.
                                       If the total is less than 0, put                                          If the total is less than 0, put
                                       the number in brackets.                                                   the number in brackets.




                   Case 19-42357-MJH                       Doc 13            Filed 09/03/19                 Ent. 09/03/19 15:07:21                     Pg. 1 of 8
 Form B2400A - Reaffirmation Agreement(Cont.)                 File # 1262260           Page 2
                                                             L

 7. Are the income amounts VfNo
    on lines 6a and 6e     [ ]Yes.                    Explain why they are different and complete line 10.
    different?

 8. Are the expense         [/rNo
    amounts on lines 6b.and [ ]Yes.                   Explain why they are different and complete line 10.
    6f different?

 9. Is the net monthly                [/1/Ko
    income in line 6h Iess            [ ]Yes.         A presumption of hardship arises (unless the creditor is a credit union).
    than 0?
                                                      Explain how the debtor will make monthly payments on the reaffirnied debt and pay other living expenses.
                                                      Complete line 10.



 10. Debtor's Certification
                                      I certify that each explanation on rmes 7-9 is true and correct.
     about lines 7-9
     If any answer on lines 7-9 is x                    ,                                                X
     Yes, the debtor must sign
     here.                           Signature of Debtor 1                                                   Signature ofDebtor 2(Spouse Only in a Joint Case)
     If all the answers on lines 7-
     9 are No,go to line 11.
 11. Did an attorney          [ ]No
     repres ent the debtor in Lerres.                Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
     negotiating the
                                                     [ ]No
     reaffirmation agreement?
                                                     [     es.



   Part 2:        Sign Here

 Whoever fills out this form must sign here. I certify that the attached agreement is a true and correct copy ofthe reaffirmation agreement
                                             between the parties Identified on this Cover Sheetfor Reaffirmation Agreement


                                                     X                                                          Date         09/03/2019
                                                                                                                             MM/DD/YYYY
                                                     Hitesh Gavli
                                                     Printed Name

                                                     Check one:

                                                    [ ]Debtor or Debtor's Attorney
                                                    [X]Creditor or Creditor's Attorney


*Additional Terms:


Reaffirmation agreement will not be filed unless it is signed and returned within 60 days ofthe first set 341 meeting date or the court extends the
time to file the reaffirmation agreement.


This form 427 has been modified by AIS in conformance with FED. R. BANKR. P. 4008 and compliance with 11 U.S.C. § 524(c). This Form 427, as modified, is
substantially similar to Official Form 427.




               Case 19-42357-MJH                         Doc 13        Filed 09/03/19              Ent. 09/03/19 15:07:21                 Pg. 2 of 8
Form B2400A - Reaffirmation Agreement(Cont.)           File # 1262260           Page 3


                                                                                              Check one.
                                                                                           [ ] Presumption of Undue Hardship
                                                                                           [vj No Presumption of Undue Hardship See
                                                                                               Debtor's Statement in Support of
                                                                                               Reaffirmation, Part H below, to
                                                                                               determine which box to check.


                                       UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN District of WASHINGTON


       In re           JANINE MARIE JONES                                           Case No.        19-42357-MJH-7
                                 Debtor(s)                                          Chapter         7


                                                     REAFFIRMATION DOCUMENTS

                                                          Name of Creditor: Exeter Finance LLC

                                                      [ ]Check this box if Creditor is a Credit Union

                                                    I. REAFFIRMATION AGREEMENT

      Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation Agreement, you must review the important
      disclosures, instructions, and definitions found in Part V of this Reaffirmation Documents packet.


      1. Brief description of the original agreement being reaffirmed: Automobile


      2. AMOUNTREAFFIRMED: $12,409.11

               The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include unpaid principal, interest, and fees and costs
               (if any) arising on or before the date you sign this Reaffirmation Agreement.

               See the definition of"Amount Reaffirmed" in Part V. C below.



      3. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 28.000%.

               See definition of"Annual Percentage Rate" in Part V, Section C below.

               This is a (check one)[X]Fixed rate     []Variable rate



      If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate disclosed here.


      4. Reaffirmation Agreement Repayment Terms (check and complete one):

               [X]If fixed term, $390.82 per month for 58 months OR until paid as per the tenns of the reaffirmed pre-petition loan documents starting on
               July 31,2019.(On the maturity date, all outstanding amounts owed under this reaffirmation agreement shall be immediately due and
               payable).

               [ ]If not fixed term, describe repayment terms:




               Case 19-42357-MJH                  Doc 13         Filed 09/03/19             Ent. 09/03/19 15:07:21                  Pg. 3 of 8
Form B2400A - Reaffirmation Agreement(Cont.)              File # 1262260         Page 4


      5. Describe the collateral, if any, securing the debt:
               Item or Type ofItem                                                      Current Market Value

               2016 HYUNDAI Elantra Sedan 4D SE 14                                      $11,050.00


      6. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?
               [X] Yes. [ ]No.

               If yes, what was the purchase price for the collateral?                               $13,412.50
               If no, what was the amount of the original loan?                                      $


      7. Detail the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffirmed debt and any related agreement:


      Unless otherwise changed in this reaffirmation agreement,I(we) reaffirm all other terms and conditions ofthe credit agreement. Any
      changes to the credit agreement contained in this reaffirmation agreement will not be effective if this reaffirmation agreement is
      rescinded or disapproved by the court.


      The terms stated herein are contingent upon the execution and filing of the reaffirmation agreement prior to the discharge or, if applicable, approval
      of the reaffirmation agreement by the court. Any loan extensions, modifications, late payments,payments to principal or other accruals of interest
      may alter the contractual paid in full date or final payment amount otherwise set forth in this reaffirmation agreement or the reaffirmation
      agreement cover sheet.


      TO BE EFFECTIVE,ANY NOTICE OF RECISSION OF THIS REAFFIRMATION AGREEMENT MUST BE MAILED TO THE
      FOLLOWING ADDRESS:


      AIS Portfolio Services, LP
      4515 N Santa Fe Ave
      Oklahoma City, OK 73118


      Any loan extensions, modifications, late payments, adjustments to escrow on impounded loans, payments to principal or other accruals of interest
      may alter the contractual paid in full date or final payment amount.

                                                                     Terms as of the                         Terms Afier
                                                                  Date of Bankruptcy                        Reaffirmation
               Balance due (including fees and
                                                                           $12,409.11                         $12,409.11
               costs)
               Annual Percentage Rate                                       28.000%                             28.000%
               Monthly Payment                                               $390.82                              $390.82


      8.[ ] Check this box if the creditor is agreeing to provide you with additional future credit in connection with this Reaffirmation Agreement.
            Describe the credit limit, the Annual Percentage Rate that applies to future credit and any other terms on future purchases and advances
            using such credit:




             Case 19-42357-MJH                      Doc 13         Filed 09/03/19             Ent. 09/03/19 15:07:21                  Pg. 4 of 8
Form B2400A - Reaffirmation Agreement(Cont.)            File # 1262260           Page 5


                                                    DEBTORS STATEMENT IN SUPPORT
                                                    OF REAFFIRMATION AGREEMENT

       1. Were you represented by an attorney during the course of negotiating this agreement?

               Check one. EYes [ ]No

      2. Is the creditor a credit union?

               Check one.[ ]Yes [4o



      3. If your answer to EITHER question 1. or 2. above is Nei complete a. and b. below.
                a.     Your present monthly income and expenses are:
                       i. Monthly income from all sources after payroll deductions (take-home pay plus
                       any other income)
                                                                                                                 Li ce q         9
                       ii. Monthly expenses (including all reaffirmed debts except this one)                     Lig9(0-
                       iii. Amount available to pay this reaffirmed debt(subtract ii. from i)                      44 7.3.Liiir
                       iv. Amount of monthly payment required for this reaffirmed debt                            3cio OS
                       If the monthly payment on this reaffirmed debt (line iv.) is greater than the amount you have available to pay this reaffirmed debt
                       (line     you must check the box at the top of page one that says "Presumption of Undue Hardship." Otherwise, you must check
                       the box at the top of page one that says "No Presumption of Undue Hardship."

               b.      I believe this reaffirmation agreement will not impose an undue hardship on me or my dependents because:
                       Chec one of the two statements below, if applicable:
                           I can afford to make the payments on the reaffirmed debt because my monthly income is greater than my monthly expenses
                           even after I include in my expenses the monthly payments on all debts I am reaffirming, including this one.

                      [ ]I can afford to make the payments on the reaffirmed debt even though my monthly income is less than my monthly expenses
                         after I include in my expenses the monthly payments on all debts I am reaffirming, including this one, because:

                           Use an additional page if needed for a full explanation.



      4. If your answers to BOTH questions 1. and 2. above were 'Yes", check the following statement, if applicable:

                      [ ] You believe this reaffirmation agreement is in your financial interest and you can afford to make the payments on the
                          reaffirmed debt.


      Also, check the box at the top of page one that says 'No Presumption of Undue Hardship."




             Case 19-42357-MJH                    Doc 13          Filed 09/03/19                Ent. 09/03/19 15:07:21               Pg. 5 of 8
Form B2400A - Reaffirmation Agreement(Cont.)              File # 1262260          Page 6


      M.CERIIFICATION BY DEBTOR(S)AND SIGNATURES OF PARTIES

      I(We)hereby certify that:
               (We)agree to reaffirm the klebt described above.
                  ii. Before signing this reaffirmation agreement,I(we)read the terms disclosed in this Reaffirmation Agreement(Part I) and the
                      Disclosure Statement,Instructions and Definitions included in Part V below;
                  iii. The Debtor's Statement in Support of Reaffnmation Agreement(Part II above) is true and complete;
                  iv. I am(We are) entering into this agreement voluntarily and am fully informed of my rights and responsibilities; and
                  v. I(We)have received a copy of this completed and signed Reaffirmation Documents form.


      SIGNATURE(S)
                11011           /9

       Date:                                                        Signature:

                                                                                               Joint Debtor, ifapy


                                                  If this a joint reaffirmation agreement, both debtors must sign.


      Reaffirmation Agreement Terms Accepted by Creditor:


       Creditor                                                                      AIS Portfolio Services, LP
                             Exeter Finance LLC                                      4515 N Santa Fe Ave
                                                                                     Oklahoma City, OK 73118

                             Hitesh Gavli      Print Name                            Address
                             AIS Portfolio Services, LP Bankruptcy Servicer
                             for
                             Exeter Finance LLC                                                                                             09/03/2019
                                      Print Name ofRepresentative                                         Signature                            Date


      IV. CERTIFICATION BY DEBTOR'S ATTORNEY(IF ANY)

      To befiled only if the attorney represented the debtor during the course ofnegotiating this agreement.


      I hereby certify that:(1) this agreement represents a fully informed and voluntary agreement by the debtor;(2) this agreement does not impose an
      undue hardship on the debtor or any dependent of the debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this
      agreement and any default under this agreement.


     [ ] A presumption of undue hardship has been established with respect to this agreement. In my opinion, however,the debtor is able to make the
         required payment.

      Check box, jf the presumption of undue hardship box is checked on page 1 n t                cr 'tor is not      redit Union.


      Date     7-9649                               Signature of Debtor's Attorn .

                                                    Print Name of Debtor's Attorney: ELLEN ANN BROWN




                   Case 19-42357-MJH                    Doc 13          Filed 09/03/19             Ent. 09/03/19 15:07:21                  Pg. 6 of 8
Form B2400A - Reaffirmation Agreement(Cont.)            File # 1262260            Page 7

      V.DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

      Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement(Part I) and these additional
      important disclosures and instructions.


      Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the decision is in your best interest.
      If these steps, which are detailed in the Instructions provided in Part V,Section B below, are not completed,the Reaffirmation Agreement is not
      effective, even though you have signed it.


      A.            DISCLOSURE STATEMENT
            1.      What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal obligation. Your reaffirmed debt
                    is not discharged in your bankruptcy case. That means that if you default on your reaffirmed debt after your bankruptcy case is over,
                    your creditor may be able to take your property or your wages. Your obligations will be determined by the Reaffirmation Agreement,
                    which may have changed the terms of the original agreement. If you are reaffirming an open end credit agreement, that agreement
                    or applicable law may permit the creditor to change the terms of that agreement in the future under certain conditions.


            2.      Are you required to enter into a reaffirmation agreement by any law? No, you are not required to reaffirm a debt by any law.
                    Only agree to reaffirm a debt if it is in your best interest. Be sure you can afford the payments that you agree to make.


            3.      What if your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate any lien on your property. A
                    "lien" is often referred to as a security interest, deed of trust, mortgage, or security deed. The property subject to a lien is often
                    referred to as collateral. Even if you do not reaffirm and your personal liability on the debt is discharged, your creditor may still have
                    a right under the lien to take the collateral if you do not pay or default on the debt. If the collateral is personal property that is exempt
                    or that the tnistee has abandoned, you may be able to redeem the item rather than reaffirm the debt. To redeem, you make a single
                    payment to the creditor equal to the current value of the collateral, as the parties agree or the court determines.


            4.      How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into a reaffirmation agreement,
                    you must do so before you receive your discharge. After you have entered into a reaffirmation agreement and all parts of this form
                    that require a signature have been signed, either you or the creditor should file it as soon as possible. The signed agreement must be
                    filed with the court no later than 60 days after the first date set for the meeting of creditors, so that the court will have time to
                    schedule a hearing to approve the agreement if approval is required.


            5.      Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time before the bankruptcy
                    court enters your discharge, or during the 60-day period that begins on the date your Reaffirmation Agreement is filed with the court,
                    whichever occurs later. To rescind (cancel) your Reaffirmation Agreement, you must notify the creditor that your Reaffinnation
                    Agreement is rescinded (or canceled). Remember that you can rescind the agreement,even if the court approves it, as long as you
                    rescind within the time allowed.


            6.      When will this reaffirmation agreement be effective?


                    If you were represented by an attorney during the negotiation of your reaffirmation agreement

                                 i. if the creditor is not a Credit Union, your reaffirmation agreement becomes effective when it is filed with the
                                 court unless the reaffirmation is presumed to be an undue hardship in which case the agreement becomes effective only
                                 after the court approves it.
                                 ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it is filed with the court.
                    b. If you were not represented by an attorney during the negotiation of your Reaffirmation Agreement, the reaffirmation
                    agreement will not be effective unless the court approves it. To have the court approve your agreement, you must file a motion. See
                    Instruction 5, below. The court will notify you and the creditor of the hearing on your Reaffirmation Agreement. You must attend this
                    hearing,at which time the judge will review your reaffirmation agreement.




            Case 19-42357-MJH                     Doc 13           Filed 09/03/19              Ent. 09/03/19 15:07:21                    Pg. 7 of 8
Form B2400A - Reaffirmation Agreement(Cont.)           File # 1262260           Page 8


                   If the judge decides that the reaffirmation agreement is in your best interest, the agreement will be approved and will become
                   effective. However,if your Reaffirmation Agreement is for a consumer debt secured by a mortgage, deed of trust, security deed, or
                   other lien on your real property, ble your home, you do not need to file a motion or get court approval of your reaffirmation
                   agreement.


            7.     What if you have questions about what a creditor can do? If you have questions about reaffirming a debt or what the law
                   requires, consult with the attorney who helped you negotiate this agreement. If you do not have an attorney helping you, you may ask
                   the judge to explain the effect of this agreement to you at the hearing to approve the Reaffirmation Agreement. When this disclosure
                   refers to what a creditor "may" do, it is not giving any creditor permission to do anything. The word "may" is used to tell you what
                   might occur if the law permits the creditor to take the action.


      B.           INSTRUCTIONS


            1.     Review these Disclosures and carefully consider the decision to reaffirm. If you want to reaffirm,review and complete the
                   information contained in the Reaffirmation Agreement(Part I above). If your case is a joint case, both spouses must sign the
                   agreement if both are reaffirming the debt.


            2.     Complete the Debtor's Statement in Support of Reaffirmation Agreement(Part II above). Be sure that you can afford to make the
                   payments that you are agreeing to make and that you have received a copy of the Disclosure Statement and a completed and signed
                   Reaffirmation Agreement.


            3.     If you were represented by an attorney during the negotiation of your Reaffirmation Agreement, your attorney must sign and date
                   the Certification By Debtor's Attorney section (Part IV above).


            4.     You or your creditor must file with the court the original of this Reaffirmation Documents packet and a completed Reaffirmation
                   Agreement Cover Sheet(Official Bankruptcy Form 427).


            5.     Ifyou are not represented by an attorney, you must also complete andfile with the court a separate document entitled
                   "Motionfor Court Approval of Reaffirmation Agreement" unless your Reaffirmation Agreement isfor a consumer debt
                   secured by a lien on your realproperty, such as your home. Complete section VI(Form B2400B)to do this.


      C.           DEFINITIONS


            1.     "Amount Reaffirmed" means the total amount of debt that you are agreeing to pay (reaffirm) by entering into this agreement. The
                   amount of debt includes any unpaid fees and costs that you are agreeing to pay that arose on or before the date of disclosure, which
                   is the date specified in the Reaffirmation Agreement(Part I, Section B above). Your credit agreement may obligate you to pay
                   additional amounts that arise after the date of this disclosure. You should consult your credit agreement to determine whether you
                   are obligated to pay additional amounts that may arise after the date of this disclosure.


            2.     "Annual Percentage Rate" means the interest rate on a‘ loan expressed under the rules required by federal law. The annual
                   percentage Rate (as opposed to the "stated interest rate') tells you the full cost of your credit including many of the creditor's fees
                   and charges. You will fmd the annual percentage rate for your original agreement on the disclosure statement that was given to you
                   when the loan papers were signed or on the monthly statements sent to you for an open end credit account such as a credit card.


           3.      "Credit Union" means a fmancial institution as defmed in 12 U.S.C. § 461(b)(1)(A)(iv). It is owned and controlled by and provides
                   fmancial services to its members and typically uses words like "Credit Union" or initials like "C.U." or "F.C.U." in its name.




            Case 19-42357-MJH                    Doc 13         Filed 09/03/19              Ent. 09/03/19 15:07:21                   Pg. 8 of 8
